DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0262232 to Kim et al. (“Kim”), and further in view of U.S. Pub. No. 2010/0085474 to Morita (“Morita”).
 	Regarding claim 1, Kim teaches a vibration device comprising: a light transmissive body to transmit light with a predetermined wavelength (reference number 35, shown in Figure 8, is a light transmissive body which includes an opening to selectively allow light into the device); a first body to hold the light transmissive body at one end (reference number 30, see Figures 1 and 8); a plate-shaped spring portion to support another end of the first body (reference number 42 which is located at another end of the first body, opposite the light transmissive body, see also paragraph [0039] teaching the pressing unit 42 is a plate spring); a second body to support, at one end, a portion of the spring portion in an outer side portion of a portion that supports the first in Figure 1, see reference number 10 supporting body, to support the spring portion 42 in an outer side portion); 
Kim does not teach that the first body and the second body are cylindrical, and while Kim teaches a vibrating body, it is not “at another end of the second cylindrical body” with respect to the spring portion, as claimed.
Morita teaches a cylindrical shaped body with cylindrical shaped supporting bodies (see Figure 5 the cylindrical body in the center around reference number 47, or reference number 41 in Figure 10).  Fujimoto also teaches the vibrating body, reference number 43, towards the back end—opposite to the light end, reference number 12 (see Figure 6 showing the vibrating rod 43 extending towards the back end of the lens system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim with that of Morita to shape the supporting bodies in the same shape as the lens and thus using cylindrical shaped supporting bodies and also to attach the vibrating body towards the opposite end, the back end of the module to connect to end with circuitry and power source such as in Morita.  
 	Regarding claim 2, Kim in view of Morita teach the vibration device according to claim 1, wherein the vibrating body includes: a vibrating plate extending outward from the another end of the second cylindrical body; and a piezoelectric element provided on an upper surface or a lower surface of the vibrating plate (Morita further teaches the lens drive system is composed of a vibrating rod 43 and piezoelectric element, reference number 48, which is a stack of piezo electric plates connected to the support base and the vibrating element, see paragraph [0040]).
 	Regarding claims 3, 15-16, Kim in view of Morita teach the vibration device according to claim 1, wherein the vibrating body includes: a plate-shaped vibrating plate extending inward from the another end of the second cylindrical body; and a piezoelectric element provided on an upper surface or a lower surface of the vibrating plate (See Figure 5 and paragraph [0040] regarding the piezo element reference number 40 and piezoelectric plates reference number 48).  It would have been obvious to extend the vibrating plate inward or outward from the end of the second body depending on the size and function necessary in the design.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim in view of Morita to extend the vibrating plate inward or outward based on design and the space and size available.
 	Regarding claims 7 and 20, Kim in view of Morita teach the vibration device according to claim 1, wherein at least one of the light transmissive body, the first cylindrical body, the spring portion, the second cylindrical body, and the vibrating body has a circular or substantially circular shape when the first cylindrical body is viewed from the axial direction (Morita teaches the supporting bodies around the lens are of a circular shape when viewed from the axial direction, see Figure 5).
 	Regarding claim 8, Kim in view of Morita teach the vibration device according to claim 1, wherein at least one of the light transmissive body, the first cylindrical body, the spring portion, the second cylindrical body, and the vibrating body has a rectangular or substantially rectangular shape when the first cylindrical body is viewed from the axial direction (Kim teaches the supporting first and second body and the light transmissive body have a rectangular shape when viewed from the axial direction, see Figure 1).
see reference number 35 in Figure 8 showing a plate shape light transmissive body).
	Regarding claim 14, Kim in view of Morita teach an imaging unit comprising: the vibration device according to claim 1; Kim further teaches an imaging element arranged so that the light transmissive body is in a field of view direction (paragraph [0035] teaches the image sensor with respect to the module supporting unit).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim further in view of Morita, further in view of U.S. Pub. No. 2020/0038914 to Fujimoto et al. (“Fujimoto”).
 	Regarding claim 9, Kim in view of Morita teach the vibration device according to claim 1, but are silent regarding wherein the light transmissive body has a dome shape.  Fujimoto teaches a light transmitting body that may have a flat shape but also alternatively may have a dome shape (see paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim in view of Morita further in view of Fujimoto to alternatively provide a dome shaped light transmitting body according to design or functional needs of the particular application of the device.   
Allowable Subject Matter
Claims 4-6, 11-13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697